PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/551,898
Filing Date: 17 Aug 2017
Appellant(s): KATZ et al.



__________________
Michael Ben-Shimon (Reg. No. 69,610) and Jeoyuh Lin (Reg. No. 56,032)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/6/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/5/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Appellant’s arguments will be rebutted in the order presented. Appellant’s first argument A (page 6 of the appeal) argues one of ordinary skill in the art would not have considered combining the references at the time the claimed device was made. Rational is provided on pages 8-10 stating Razoumov is silent in regarding the claim features “the computer process is configured to control an operation of the physical activity monitoring device based on the monitoring control data, and thereby allowing the user to remotely control the physical activity monitoring device to monitor the physical activity of the user separately from the at least one pressure meter”.
	Kahn was stated to disclose such subject matter. Therefore, arguing Razoumov does not disclose such is a piecemeal analysis of the combination of prior arts. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


The claim language states “to control an operation of the physical activity monitoring device based on the monitoring control data, and thereby allowing the user to remotely control the physical activity monitoring device to monitor the physical activity of the user separately from the at least one pressure meter.”
	The “operation” is not specified by any of the claims (note dependent claims describes operation data but there is no claimed link between “the operation” and “operation data” and dependent claims 44-45 claim to derive monitoring control data used to control the operation of the physical activity monitoring device but again the operation is not specified). While not indefinite, “an operation” comprises an extremely broad scope of interpretation. This leads to the broadest most reasonable interpretation of controlling “any type of operation” of the physical activity monitoring device consistent with the specification without limitations from the specification being brought into the claims. 
The current application’s specification examples several operations such as: actuating zooming an image capturing operation of the camera, start a stopwatch,  and control a quadcopter (page 19 lines 27-30)(note claim 27 states a vehicle controlled based on monitoring control data but there is no discloser of “the operation”). 

The question becomes, is the operation of cursor control of the physical monitoring device based on the monitoring control data consistent with the specification? Consistency to specification is measured based on the disclosure, in this case the scope of interpretation created from the examples of: actuating camera/zooming, start/stop watch control, and control of quadcopter. These three examples have no inherent relation and regard (in view of each other) arbitrary functions. In view of this, cursor control was found to be consistent with the specification and properly disclose a controlled operation of the physical activity monitoring device. The cursor control based on the monitoring control data (accelerometer). 
Specific to appellant’s argument “Kahn does not allow for a user to 1) remotely control the physical activity monitoring device to 2) monitor the physical activity of the user.”, the examiner respectfully disagrees. The claim language states “allowing the user to remotely control the physical activity monitoring device to monitor the physical activity of the user separately from the at least one pressure meter”.
The current application defines figures 5-7 as flowcharts illustrating methods for remote controlled physical activity monitoring (defining the claim language underlined 
Of the three flow charts, figure 6 is the only figure which supports the method of remotely controlling the physical activity monitoring device to monitor the physical activity of the user separately from the at least one pressure meter via measuring orientation 610. Technically, figure 5 measuring both orientation and pressure does not enable the method of remote control to be performed “separately from the at least one pressure meter” as both orientation and pressure are utilized to derive control data. Additionally, since at least one pressure meter is claimed for the computer processor to derive the monitoring control data, the subject matter of “separately from the at least one pressure meter” does not find support from the specification. However, no such rejection was made in this regard (and the specification does not separately or any other iteration in regards to the at least one pressure meter). 
The current application’s originally filed specification (pages 20-21 lines 32-33 and 1-2 respectively) describes orientation measurers may include accelerometers. Kahn discloses the use of accelerometer data to generate the controllable operation of 
Kahn’s disclosure of a controllable cursor operation based on accelerometer data allows the user to “remotely control the physical activity monitoring device to monitor the physical activity of the user (measure, derive, transmit)” “separately from the at least one pressure meter (accelerometer/orientation).

Appellant continues argument A, assuming that Kahn does indeed disclose all of the claim features missing from Razoumov, there is insufficient rational to combine the reference. Rational for the argument is stated as “…there is no indication from Kahn that the same control may [be] applied to control a physical activity monitoring device to monitor physical activity of the user.” “A” physical activity monitoring device is emphasized as this implies a different physical activity monitoring device than the physical activity monitoring device that measures, derives, and transmits data. The claim language states “the” physical activity monitoring device. In other words, a controlled operation of device 1 allows the user to remotely control device 1 to monitor the physical activity of the user by orientation/accelerometer (separately from the at least one pressure meter). 
As described above Kahn’s cursor control is based on translated data measured from an accelerometer. The accelerometer measures physical activity of the user such as pitching (columns 4-5 lines 57-67 and 1-10 respectively). In order to control the cursor operation to be “based on the monitoring control data” the device must first 

Regarding appellant’s arguments B-D (page 13), Appellant argues Wood, Kamath and Burbank do not disclose the subject matter argued not to be disclosed by Razoumov and Kahn in argument A. As shown above, Razoumov and Kahn are found to disclose the argued subject matter rebutted arguments B-D.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
Conferees:

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622                                                                                                                                                                                                        
	/AMARE MENGISTU/           Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.